ATTORNEY GRIEVANCE COMMISSION*                                                               IN THE
OF MARYLAND                  *                                                               COURT OF APPEALS
                             *                                                               OF MARYLAND
         Petitioner          *
                             *                                                               Misc. Docket AG
v.                           *                                                               No. 29
                             *
EPHRAIM CHUKWUEMEKA UGWUONYE *                                                               September Term, 2019
                             *
         Respondent          *

                                                                                   ORDER

                      UPON CONSIDERATION of a certified copy of the Order of the District of

Columbia Court of Appeals dated May 2, 2019, wherein the Respondent, Ephraim

Chukwuemeka Ugwuonye, was disbarred from the practice of law for violating the District

of Columbia Rules of Professional Conduct, it is this 27th day of September, 2019,

                      ORDERED, by the Court of Appeals of Maryland, that the Respondent, Ephraim

Chukwuemeka Ugwuonye, be, and hereby is, temporarily suspended from the practice of

law in the State of Maryland, pursuant to Maryland Rule 19-737(d), pending further order

of this Court; and it is further

                      ORDERED, that the Clerk of this Court shall remove the name of Ephraim

Chukwuemeka Ugwuonye from the register of attorneys in this Court and certify that fact

to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-736(d).


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                       /s/ Mary Ellen Barbera
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       Chief Judge
                            2019-09-27
                            11:07-04:00



Suzanne C. Johnson, Clerk